Case 2:17-cv-09003-JAK-PJW Document 208-14 Filed 06/24/20 Page 1 of 9 Page ID
                                  #:6794




      EXHIBIT 14
      Case 2:17-cv-09003-JAK-PJW Document 208-14 Filed 06/24/20 Page 2 of 9 Page ID
                                        #:6795

                                                                                                                                                    CM-110
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, state Bar number   and address)Leam
                                                                                ing   Rights Law Ctr.                    FOR COURT USE ONLY


Patricia A. Van Dyke (SBN 160033); Janeen Steel (SBN 211401)
205 N. Broadway, Suite 808
Los Angeles, CA 90012
          TELEPHONE NO .. 213-542-7290         FAX NO. (OptionaQ:
 E-MAIL ADDREss /OptionaQ patsy@leamingrights.org
    ATTORNEY FOR (Name) Plaintiffs
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
  STREET ADDREss 111 N. Hill Street
      MAILING ADDREss 111 N. Hill Street
     c1TY AND z1P coDE Los Angeles, CA 90012
         BRANCH NAME Stanlev Mask Courthouse

       PLAINTIFF/PETITIONER: S. G. 'et al
 DEFENDANT/RESPONDENT: City of Los Angeles

                                   CASE MANAGEMENT STATEMENT                                              CASE NUMBER:
 (Check one):            [Z] UNLIMITED CASE                D         LIMITED CASE                           BS171903
                                   (Amount demanded                  (Amount demanded is $25,000
                                   exceeds $25,000)                  or less)

 A CASE MANAGEMENT CONFERENCE is scheduled as follows:
 Date: April 10, 2018                          Time: 8:45 a.m.              Dept: 28                    Div.:                     Room:
Address of court (if different from the address above):

  D         Notice of Intent to Appear by Telephone, by (name):

                 INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided_
1.     Party or parties (answer one):
       a. [ZJ This statement is submitted by party (name): Plaintiffs
       b.   D     This statement is submitted jointly by parties (names):


2.     Complaint and cross-complaint (to be answered by plaintiffs and cross-complainants only)
       a. The complaint was filed on (date): 12/18/2017
       b.   D    The cross-complaint, if any, was filed on (date):

3.     Service (to be answered by plaintiffs and cross-complainants only)
       a. [ZJ All parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
       b. [Z] The following parties named in the complaint or cross-complaint
                  (1) [Z] have not been served (specify names and explain why not):
                              Writ served December 26, 2018. Summons not yet issued for complaint for dee. relief.
                  (2) [1J have been served but have not appeared and have not been dismissed (specify names):
                              RPI- Kobayashi and 3568 Motor LLC served with writ 1/11/18
                  (3)         D
                              have had a default entered against them (specify names):

       c.   [ZJ The following additional parties may be added (specify names, nature of involvement in case, and date by which
                they may be served):
                 Guardian Ad Litems need to be appointed for Plaintiffs. Motion for appt. to be filed by 4/4/2018. Once
                 GALS appointed summons can issue and all defendants will be served with Complaint for Dec. Relief.
4.    Description of case
      a. Type of case in [2J complaint                   D
                                                         cross-complaint     (Describe, including causes of action):
              CEQA writ; Complaint for Declaratory and Injunctive Relief


                                                                                                                                                      Paae1 of5
Form Adopted for Mandatory Use
  Judicial Council of California                      CASE MANAGEMENT STATEMENT                                                               Cal. Rules of Court,
                                                                                                                                                rules 3. 720-3. 730
  CM-110 IRev. July 1, 2011]                                                                                                                   www .courts ca. gov
     Case 2:17-cv-09003-JAK-PJW Document 208-14 Filed 06/24/20 Page 3 of 9 Page ID
                                       #:6796

                                                                                                                                               CM-110
                                                                                                             CASE NUMBER:
           PLAINTIFF/PETITIONER: S. G. 'et al
-DEFENDANT/RESPONDENT: City of Los Angeles                                                                    BS171903

4.   b.      Provide a brief statement of the case, including any damages. (If personal injury damages are sought, specify the injury and
             damages claimed, including medical expenses to date [indicate source and amount], estimated future medical expenses, lost
             earnings to date, and estimated future lost earnings. If equitable relief is sought, describe the nature of the relief)
             Plaintiffs seek to halt temporarily the construction of a multi-story residential construction project that shares a
             property line with Palms Elementary School, until the completion of proper environmental and health and safety
             reviews. Plaintiffs include students who will be negatively impacted by excessive toxic dust and noise generated
             by the Project -scheduled to resume in June. Plaintiffs seek revocation of all permits.
     [Z]         (If more space is needed, check this box and attach a page designated as Attachment 4b.)
5.    Jury or nonjury trial
      The party or parties request            CJ    a jury trial    [ZJ   a nonjury trial.   (If more than one party, provide the name of each party
      requesting a jury trial):


6.    Trial date
      a.     CJ  The trial has been set for (date):
      b.     m      No trial date has been set. This case will be ready for trial within 12 months of the date of the filing of the complaint (if
                    not, explain):

      c.     Dates on which parties or attorneys will not be available for trial (specify dates and explain reasons for unavailability):


7. Estimated length of trial
     The party or parties estimate that the trial will take (check one):
      a.     [ZJ    days (specify number): 1-2
      b.     CJ     hours (short causes) (specify):


8. Trial representation (to be answered for each party)
      The party or parties will be represented at trial [ZJ by the attorney or party listed in the caption [Z] by the following:
      a. Attorney: Olu Orange
      b. Firm: Orange Law Offices, P.C
      c. Address: 3425 Wilshire Boulevard, Suite 2910
      d. Telephone number: 213-736-9900                                        f. Fax number: 213-417-8800
      e.     E-mail address: orangelawoffices@att.net                                        g.   Party represented: Plaintiffs
     [2J       Additional representation is described in Attachment 8.
9.   Preference
     [ZJ This case is entitled to preference (specify code section): California Civil Code Section 1062.3(a)
10. Alternative dispute resolution (ADR)
      a.     ADR information package. Please note that different ADR processes are available in different courts and communities; read
             the ADR information package provided by the court under rule 3.221 for information about the processes available through the
             court and community programs in this case.
           (1) For parties represented by counsel: Counsel          has  W           CJ
                                                                                   has not           provided the ADR information package identified
               in rule 3.221 to the client and reviewed ADR options with the client.

           (2) For self-represented parties: Party       CJ        has   CJ    has not reviewed the ADR information package identified in rule 3.221.
      b.     Referral to judicial arbitration or civil action mediation (if available).
           (1)   CJ    This matter is subject to mandatory judicial arbitration under Code of Civil Procedure section 1141.11 or to civil action
                       mediation under Code of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                       statutory limit.

           (2)   CJ         Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
                            Civil Procedure section 1141.11.
           (3)   CJ     This case is exempt from judicial arbitration under rule 3.811 of the California Rules of Court or from civil action
                         mediation under Code of Civil Procedure section 1775 et seq. (specify exemption):


CM-110 [Rev July 1, 2011]                                                                                                                       Page 2 of 5
                                                       CASE MANAGEMENT STATEMENT
     Case 2:17-cv-09003-JAK-PJW Document 208-14 Filed 06/24/20 Page 4 of 9 Page ID
                                       #:6797

                                                                                                                                   CM-110
                                                                                                  CASE NUMBER:
      PLAINTIFF/PETITIONER: S. G .• et al
-                                                                                                 8S171903
DEFENDANT/RESPONDENT: City of Los Angeles


10. c. Indicate the ADR process or processes that the party or parties are willing to participate in, have agreed to participate in, or
       have already participated in (check all that apply and provide the specified information):


                              The party or parties completing     If the party or parties completing this form in the case have agreed to
                              this form are Willing to            participate in or have already completed an ADR process or processes,
                              participate in the following ADR    indicate the status of the processes (attach a copy of the parties' ADR
                              processes (check all that apply):   stipulation):


                                                                  [Z]     Mediation session not yet scheduled


    (1) Mediation
                                          [Z]                     D       Mediation session scheduled for (date):

                                                                  D       Agreed to complete mediation by (date):

                                                                  D       Mediation completed on (date):


                                                                  [2J     Settlement conference not yet scheduled

    (2) Settlement                         [Z]                     D      Settlement conference scheduled for (date):
        conference
                                                                   D      Agreed to complete settlement conference by (date):

                                                                   D      Settlement conference completed on (date):


                                                                   CJ     Neutral evaluation not yet scheduled

                                           D                       CJ     Neutral evaluation scheduled for (date):
    (3) Neutral evaluation
                                                                   D      Agreed to complete neutral evaluation by (date):

                                                                   CJ     Neutral evaluation completed on (date):


                                                                   CJ     Judicial arbitration not yet scheduled

    (4) Nonbinding judicial                D                       D      Judicial arbitration scheduled for (date):
        arbitration
                                                                   D      Agreed to complete judicial arbitration by (date):

                                                                   CJ     Judicial arbitration completed on (date):


                                                                   D      Private arbitration not yet scheduled

    (5)   Binding private                  D                       D      Private arbitration scheduled for (date):
          arbitration
                                                                   D      Agreed to complete private arbitration by (date):

                                                                   D      Private arbitration completed on (date):


                                                                   CJ     ADR session not yet scheduled


                                           CJ                      D      ADR session scheduled for (date):
    (6) Other (specify):
                                                                   CJ     Agreed to complete ADR session by (date):

                                                                   D      ADR completed on (date):


CM-110IRev. July 1, 2011]                                                                                                          Page3 of 5
                                             CASE MANAGEMENT STATEMENT
     Case 2:17-cv-09003-JAK-PJW Document 208-14 Filed 06/24/20 Page 5 of 9 Page ID
                                       #:6798

                                                                                                       CASE NUMBER:
    PLAINTIFF/PETITIONER:            S. G. ' et al
-DEFENDANT/RESPONDENT:               City of Los Angeles
                                                                                                       BS171903

11. Insurance
    a.      DInsurance carrier, if any, for party filing this statement (name):
    b.   Reservation of rights: D        Yes D          No
     c.     D      Coverage issues will significantly affect resolution of this case (explain):




12. Jurisdiction
     Indicate any matters that may affect the court's jurisdiction or processing of this case and describe the status.
       D        Bankruptcy   [TI    Other (specify): City purportedly accepted an appeal pursuant to LAMC Sec. 16.05.H
    Status: The time to decide the appeal (75 days) has passed. LAMC Sec. 16.05.H.3

13. Related cases, consolidation, and coordination
    a.      DThere are companion, underlying, or related cases.
                   (1) Name of case:
                   (2) Name of court:
                   (3) Case number:
                   (4) Status:
            D      Additional cases are described in Attachment 13a.
     b.     D      A motion to     D      consolidate       D      coordinate       will be filed by (name party):

14. Bifurcation
    D        The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
             action (specify moving party, type of motion, and reasons):



15. Other motions
    D        The party or parties expect to file the following motions before trial (specify moving party, type of motion, and issues):




 16. Discovery
     a.     DThe party or parties have completed all discovery.
     b.     DThe following discovery will be completed by the date specified (describe all anticipated discovery):
             .!:fil:ti.                               Description                                                  Date




       c.   D      The following discovery issues, including issues regarding the discovery of electronically stored information, are
                   anticipated (specify):




CM-110[Rev. July 1, 2011)                                                                                                                 Page4 of 5
                                                  CASE MANAGEMENT STATEMENT
     Case 2:17-cv-09003-JAK-PJW Document 208-14 Filed 06/24/20 Page 6 of 9 Page ID
                                       #:6799

                                                                                                                                          CM-110
                                                                                                        CASE NUMBER:
       PLAINTIFF/PETITIONER:          S. G. ' et al
-                                                                                                       8S171903
 DEFENDANT/RESPONDENT:                City of Los Angeles


17. Economic litigation
    a.      D
          This is a limited civil case (i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
          of Civil Procedure sections 90-98 will apply to this case.
       b.   D      This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
                   discovery will be filed (if checked, explain specifically why economic litigation procedures relating to discovery or trial
                   should not apply to this case):




18. Other issues
      [Z]       The party or parties request that the following additional matters be considered or determined at the case management
                conference (specify):
                City has not prepared the record, based on the alleged administrative appeal. Because that appeal is moot, the
                time having expired for City to hear the appeal, City should be ordered to prepare the record immediately so
                that this matter may be set for hearing. The Parties have already agreed to the procedures for designating and
                producing the record electronically.

19. Meet and confer
    a. [ZJ The party or parties have met and conferred with all parties on all subjects required by rule 3.724 of the California Rules
           of Court (if not, explain):




       b.   After meeting and conferring as required by rule 3.724 of the California Rules of Court, the parties agree on the following
            (specify):




20. Total number of pages attached (if any):             1

I am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
the case management conference, including the written authority of the party where required.

 Date: April 2, 2018
                                                                         (
    Patricia A. Van Dyke
                              (TYPE OR PRINT NAME)




                              (TYPE OR PRINT NAME)                                                  (SIGNATURE OF PARTY OR ATTORNEY)

                                                                                   D     Additional signatures are attached.




CM-110 [Rev. July 1. 2011)                                                                                                                 Pages of s
                                                     CASE MANAGEMENT STATEMENT
     Case 2:17-cv-09003-JAK-PJW Document 208-14 Filed 06/24/20 Page 7 of 9 Page ID
                                       #:6800
                                                                                                                                  MC-025
                                                                                             CASE NUMBER:
    SHORT TITLE:
-     SGv. City of LA                                                                                       BS171903

                                                          ATTACHMENT (Number):        4b;~
                                                                                      -   8 -----
                                      (This Attachment may be used with any Judicial Council form.)

Attachment 4 b. (cont.)

Plaintiffs claim City improperly granted a CEQA exemption for the Project. Plaintiffs ask the Court to order an
environmental review including preparation of an Environmental Impact Report ("EIR") and a complete health
assessment. Defendants must provide Plaintiffs with an opportunity to review and comment, and to request a
hearing if necessary.



Attachment 8

Additional Counsel:

Shawna Parks (SBN-208301)
Law Office of Shawna L. Parks
4470 W. Sunset Blvd., Ste. 107-347
Los Angeles, CA 90027
Phone/Fax: 323-389-9239
sparks@parks-law-office.com

Thomas P. Zito (SBN-304629)
Sean Betouliere (SBN-308645)
Disability Rights Advocates
2001 Center St., 4th Floor
Berkeley, CA 94704
510-665-8644
tzito@dralegal.org
sbetouliere@dralegal.org




(If the item that this Attachment concerns is made under penalty of perjury, all statements in this           Page     6        of      6
Attachment are made under penalty of perjury.)
                                                                                                             (Add pages as required)
Fonn Approved for Optional Use                                                                                             www.courtmfo.ca gov
  Judicial Council of California                            ATTACHMENT
   MC-025 [Rev July 1, 2009)                           to Judicial Council Fonn
     Case 2:17-cv-09003-JAK-PJW Document 208-14 Filed 06/24/20 Page 8 of 9 Page ID
                                       #:6801
                                                                                                                                              POS-030
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                           FOR COURT USE ONLY

Patricia Van Dyke (SBN 160033); Janeen Steel ( SBN 211401
LEARNING RIGHTS LAW CENTER
205 S.Broadway, Suite 808, Los Angeles, CA 90012

         TELEPHONE N0:2} 3-542-7290                               FAX   NO. (Opliona/)213-489-4033
 E-MAIL ADDRESS (Op/ionat)patsy@leamingrights.org
    ATTORNEY FOR (Name) Plaintiffs
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF
         srnEET ADDRess: 111 N. Hill Street
         MAILING ADDRESS:
        c1TYANoz1PcooELos Angeles, CA 90012
            BRANCH NAME: Stanley Mosk Courthouse
        PETITIONER/PLAINTIFF:
                                       S.G., et al.
     RESPONDENT/DEFENDANT:
                                       City of Los Angeles
                                                                                                     CASE NUMBER:
                           PROOF OF SERVICE BY FIRST-CLASS MAIL-CIVIL                                                 BSl 71903
                                 (Do not use this Proof of Service to show service of a Summons and Complaint.)
1. I am over 18 years of age and not a party to this action. I am a resident of or employed in the county where the mailing
   took place.

2. My residence or business address is:
      205 S. Broadway Suite 808, Los Angeles, CA 90012

3.    On (date): 4/2/2018           I mailed from (city and state):           Los Angeles
      the following documents (specify):

      Case Management Statement

      D        The documents are listed in the Attachment to Proof of Sewice by First-Class Mail-Civil (Documents Sewed)
               {form POS-030(D)).
4.    I served the documents by enclosing them in an envelope and (check one):
      a.        depositing the sealed envelope with the United States Postal Service with the postage fully prepaid.
      b. [2J placing the envelope for collection and mailing following our ordinary business practices. I am readily familiar with this
                business's practice for collecting and processing correspondence for mailing. On the same day that correspondence is
                placed for collection and mailing, it is deposited in the ordinary course of business with the United States Postal Service in
                a sealed envelope with postage fully prepaid.
5. The envelope was addressed and mailed as follows:
   a. Name of person served: Rory Miller, Esq.
      b. Address of person served:
          Rory Miller, Esq.
          GLASER WEIL FINK HOWARD AVCHEN & SHAPIRO, LLP
          10250 Constellation Blvd., 19th Floor, Los Angeles, CA 90067

      W        The name and address of each person to whom I mailed the documents is listed in the Attachment to Proof of Service
               by First-Class Mail-Civil (Persons Sewed) {POS-030(P)).
I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date        1-/{'J-/ '}() lt~
         fr1(TYPEah&&:v.,     ~
                  OR PRINT NAME OF PERSON COMPLETING THIS FORM)                     ►
FormApproved Optional
                 for           Use
                                              PROOF OF SERVICE BY FIRST-CLASS MAIL-CIVIL                              Code   ofCMI Procedure,§§ 1013, 1013a
Judicial Council of California                                                                                                          www.courtinfo.ca.gov
POS-030 [New January      1, 2005]                          (Proof of Service)
         Case 2:17-cv-09003-JAK-PJW Document 208-14 Filed 06/24/20 Page 9 of 9 Page ID
                                           #:6802
                                                                                                                          POS-030(P)
   SHORT TITLE:                                                                                  CASE NUMBER:

                                                                                                 BSl 71903
                      S.G. et al., vs. City of Los Angeles, et al.

          ATTACHMENT TO PROOF OF SERVICE BY FIRST-CLASS MAIL-CIVIL (PERSONS SERVED)
                                                (This Attachment is for use with form POS-030)
  NAME AND ADDRESS OF EACH PERSON SERVED BY MAIL:

                     Name of Person Served                                 Address (number, street. city, and zip code)

  Jenny Riggs, Esq.                                        707 Wilshire Blvd., Ste 2400
  Meyers Nave                                              Los Angeles, CA 90017

  Michael N. Feuer, City Attorney                          200 North Main Street, Room 675
                                                           Los Angeles, CA 90012




 Form Approved for Optional Use     ATTACHMENT TO PROOF OF SERVICE BY FIRST-CLASS MAIL-CIVIL                              Page_l_of
   Judicial Council of California
POS-030(P) [New January 1, 2005]                      (PERSONS SERVED)
                                                        (Proof of Service)
